 

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of January
___, 2018, between MassRoots, Inc., a Delaware corporation (the “Company”), and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase up to $2,000,000 of securities of
the Company as subject to certain restrictions on transfer as more fully
described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agrees
as follows:

ARTICLE I.
DEFINITIONS

1.1  Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.4.

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

“Approved Stock Plan” shall have the meaning ascribed to such term in Section
4.10.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Closing” means the closing of the purchase and sale of the Units pursuant to
Section 2.1.

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’s obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Units, in each case,
have been satisfied or waived, but in no event later than the third Trading Day
following the date hereof.

   

 

 



 “Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Company Counsel” means Sheppard Mullin Richter & Hampton, LLP, with offices
located at 30 Rockefeller Plaza, 39th Floor, New York, NY 10112.

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.

“Insolvent” shall have the meaning ascribed to such term in Section 3.1(i)(ii).

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Lower Price Issuance” shall have the meaning ascribed to such term in Section
4.10.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

“Per Unit Purchase Price” equals $0.20 per Unit.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an Action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.7.

   

 



“Qualified Transaction” means one or more acquisitions by the Company of any
business, assets, stock, licenses, interests or properties (including, without
limitation, intellectual property rights) approved by the stockholders (if
required) of the Company or any acquisition involving assets, shares of capital
stock, any purchase, merger, consolidation, recapitalization, or reorganization
or involving any licensing, royalties, sharing arrangement or otherwise which
requires the filing by the Company of a Current Report on Form 8-K with the
inclusion of audited financial statements of the target and which value of such
Qualified Transaction is in excess of $5,000,000 for the Company’s interest
therein.  For purposes hereof, the value of a Qualified Transaction shall take
into account all cash, stock, present value of all royalties, settlement
amounts, future payments, license fees received or owed, and all other
consideration associated with such acquisition of any kind whatsoever.

“Registrable Securities” means the Common Stock and the Warrants issued or
issuable pursuant to the Transaction Documents, together with any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing.

“Registration Statement” means the registration statement on Form S-1 covering
the resale of the shares of Common Stock and the Warrant Shares underlying the
Units, required to be filed with the Commission within fourteen (14) days of
Closing pursuant to Section 4.19 of this Agreement, together with any amendments
and supplements to such registration statement, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

“Regulation D” shall mean Rule 501(a) of Regulation D, as amended, under the
Securities Act.

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

“Required Purchaser Approval” shall have the meaning ascribed to such term in
Section 3.1(m).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Units” means the units comprised of shares of Common Stock and Warrants issued
or issuable to each Purchaser pursuant to this Agreement.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Units purchased hereunder as specified below such Purchaser’s name on
the signature pages of this Agreement and next to the heading “Subscription
Amount,” in United States dollars and in immediately available funds.

   

 



“Subsidiary” means any subsidiary of the Company, and shall, where applicable,
also include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.

“Termination Date” shall have the meaning ascribed to such term in Section 5.1.

“Trading Day” means a day on which the principal Trading Market is open for
trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTCQB (or any successors to
any of the foregoing).

“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

“Transfer Agent” means Pacific Stock Transfer, the current transfer agent of the
Company, with a mailing address of 6725 Via Austi Parkway, Las Vegas, Nevada
89119, and any successor transfer agent of the Company.

 

“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a)(ii) hereof,
which Warrants shall be in the form attached hereto on Exhibit A.

 

Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

 

 

ARTICLE II.
PURCHASE AND SALE

2.1  Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to sell, and each
Purchaser, severally and not jointly, agrees to purchase that number of Units
specified below such Purchaser’s name on the signature pages of this Agreement
and next to the heading “Units.” On the Closing Date, each Purchaser shall
deliver to the Company via wire transfer, immediately available funds equal to
its Subscription Amount as set forth on the signature page hereto executed by
each Purchaser and the Company shall deliver to each Purchaser such number of
Units equal to such Purchaser’s Subscription Amount divided by the Per Unit
Purchase Price, and the Company and each Purchaser shall deliver the other items
set forth in Section 2.2 deliverable at the Closing. Upon satisfaction of the
covenants and conditions set forth in Sections 2.2 and 2.3, the Closing shall
occur at the offices of Company Counsel or such other location as the parties
shall mutually agree.

2.2  Deliveries.

(a)               On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser the following:

(i)        this Agreement duly executed by the Company;

(ii)        a Warrant duly executed by the Company and registered in the name of
such Purchaser to purchase such number of shares of Common Stock as is equal to
the number of shares of Common Stock purchased by the Purchaser hereunder as
part of the Units, with an exercise price per share equal to $0.40, subject to
adjustment as provided therein (provided that such original Warrant certificate
may be delivered within five Trading Days following the Closing Date); and

(iii)       each of the other Transaction Documents to which the Company is a
party, each duly executed by the Company.

(b)               On or prior to the Closing Date, each Purchaser shall deliver
or cause to be delivered to the Company the following:

(i)                 this Agreement duly executed by such Purchaser and sent to
the following address on behalf of the Company:

Sheppard Mullin Richter & Hampton LLP

30 Rockefeller Plaza, 39th Floor

New York, NY 10112

Attention: Andrea Cataneo

   

 



 

(ii)              The Subscription Amount, either in a check payable to
“MassRoots, Inc.” sent to the address set forth on the Company’s signature page
hereto for an amount covering the aggregate number of Units subscribed for in
this offering or wired to:

 

(iii)            each of the other Transaction Documents to which the Purchaser
is a party, each duly executed by the Purchaser.

2.3  Closing Conditions.

(a)       The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:

(i)                 the accuracy in all material respects on the Closing Date of
the representations and warranties of each Purchaser contained herein (unless as
of a specific date therein, which shall be accurate as of such date);

(ii)              all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Closing Date shall have been
performed;

(iii)            the delivery by each Purchaser of the items set forth in
Section 2.2(b) of this Agreement;

(iv)             no statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents, and no Proceedings shall
be in progress or pending by any Person that seeks to enjoin, prohibit or
otherwise adversely affect any of the transactions contemplated by the
Transaction Documents;

(v)               the shares of Common Stock and the Warrant Shares underlying
the Units shall be designated for listing or quotation (as the case may be) on
the Company’s principal Trading Market; and

(vi)             from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market, and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, nor shall a banking moratorium have been declared either by the
United States or New York State authorities.

(b)               The respective obligations of each Purchaser hereunder in
connection with the Closing are subject to the following conditions being met:

(i)                 the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Company contained
herein (unless as of a specific date therein, which shall be accurate as of such
date);

(ii)              all obligations, covenants and agreements of the Company
required to be performed at or prior to the Closing Date shall have been
performed;

(iii)            the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement;

   

 



(iv)             there shall have been no event, change or development that has
had, or would reasonably be expected to have, a Material Adverse Effect with
respect to the Company since the date hereof;

(v)               no statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents, and no Proceedings shall
be in progress or pending by any Person that seeks to enjoin, prohibit or
otherwise adversely affect any of the transactions contemplated by the
Transaction Documents;

(vi)             the shares of Common Stock and the Warrant Shares underlying
the Units shall be designated for listing or quotation (as the case may be) on
the Company’s principal Trading Market; and

(vii)          from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market, and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, nor shall a banking moratorium have been declared either by the
United States or New York State authorities.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

3.1  Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation made herein to the extent of the disclosure
contained in the corresponding section of the Disclosure Schedules, the Company
hereby makes the following representations and warranties to each Purchaser:

(a)               Subsidiaries. All of the direct and indirect Subsidiaries of
the Company, and the place and form of organization of each Subsidiary are as
set forth in the SEC Reports. The Company owns equity interests of each
Subsidiary as set forth in the SEC Reports, free and clear of any Liens, and all
of the issued and outstanding shares of capital stock of each Subsidiary are
duly authorized, validly issued and are fully paid, non-assessable and free of
preemptive and similar rights of others to subscribe for or purchase securities.
Except for the capital stock of, or other equity or voting interests in, those
Subsidiaries set forth in the SEC Reports, the Company does not own, directly or
indirectly, any capital stock of, or other equity or voting interests in, any
Person.

(b)               Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.



   

 

      (c)         Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action or corporate
proceeding is required by the Company, the Board of Directors or the Company’s
stockholders in connection therewith other than in connection with the Required
Approvals. This Agreement and each other Transaction Document to which it is a
party has been (or upon delivery will have been) duly executed by the Company
and, when delivered in accordance with the terms hereof and thereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

(d)               No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Units and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default or breach (or an event
that with notice or lapse of time or both would become a default or breach)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or any Subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise), certificate,
authorization, permit, license, or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

(e)               Filings, Consents and Approvals. The Company is not required
to obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person, including any Trading Market or
any shareholder approval under the provisions of the Company’s principal Trading
Market, in connection with the execution, delivery and performance by the
Company of the Transaction Documents, other than: (i) the filings required
pursuant to Section 4.3 of this Agreement, (ii) the filing of a Form D with the
Commission, and (iii) such filings as are required to be made under applicable
state securities laws (collectively, the “Required Approvals”).

(f)                Issuance of the Units. The shares of Common Stock and the
Warrant Shares underlying the Units are duly authorized and, when issued and
paid for in accordance with the applicable Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens.
Subject to the accuracy of the representations and warranties of the Purchasers
party to this Agreement, the offer and issuance by the Company of the Units is
exempt from registration under the Securities Act.

   

 



(g)               Capitalization. The capitalization of the Company (including
the authorized capital stock of the Company, the issued and outstanding shares
of capital stock of the Company and the number of shares of capital stock of the
Company issuable upon the exercise or conversion, as applicable, of any Common
Stock Equivalents) is as set forth on Schedule 3.1(g). Except as disclosed on
Schedule 3.1(g), the Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company’s stock option plans
and pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act. Except as disclosed on Schedule 3.1(g), no Person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as a result of the purchase and sale of the Units and as disclosed in the
SEC Reports, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable (or any other securities of the Company which, whether after
notice, lapse of time, or payment of monies, are or would be convertible into or
exchangeable or exercisable) for, or giving any Person any right to subscribe
for or acquire, or any phantom stock or stock appreciation rights relating to,
any shares of Common Stock or other capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents or other capital stock of the Company. The issuance and
sale of the Units will not obligate the Company to issue shares of Common Stock
or other securities to any Person (other than the Purchaser). All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Units. Except as disclosed on Section 3.1(g) of the Disclosure Schedules, there
are no stockholders agreements, voting agreements or other similar agreements
with respect to the Company’s capital stock to which the Company is a party or,
to the knowledge of the Company, between or among any of the Company’s
stockholders.

(h)               SEC Reports; Financial Statements. The Company has filed or
furnished, as applicable, all reports, schedules, forms, statements and other
documents required to be filed or furnished, as applicable, by the Company under
the Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act, the Exchange Act
and the Sarbanes-Oxley Act of 2002, and any rules and regulations promulgated
thereunder applicable to such SEC Report, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. No Subsidiary of the Company is required
to file or furnish any report, schedule, form, statement or other document with,
or make any other filing with, or furnish any other material to, the Commission.
The financial statements of the Company included in or incorporated by reference
into the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared from, and are in accordance with the books and records of the Company
and its Subsidiaries and have been prepared in accordance with GAAP, except as
may be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations, changes in stockholders’
equity and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

   

 



(i)                 Material Changes; Undisclosed Events, Liabilities or
Developments.

(i)                 Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof, (1) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (2) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed by the Company under
applicable securities laws in filings made with the Commission, (3) the Company
has not altered its method of accounting or the identity of its auditors, (4)
the Company has not declared or made any dividend or distribution of cash or
other property to its stockholders or purchased, redeemed or made any agreements
to purchase or redeem any shares of its capital stock, (5) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans, (6) the Company has not sold
any assets outside of the ordinary course of business, and (7) the Company has
not made any material capital expenditures, individually or in the aggregate,
outside of the ordinary course of business. The Company does not have pending
before the Commission any request for confidential treatment of information.
Except for the issuance of the Units contemplated by this Agreement, no event,
liability, fact, circumstance, occurrence or development has occurred or exists
with respect to the Company, any of its Subsidiaries or any of their respective
business, prospects, properties, liabilities, operations (including results
thereof), assets or condition (financial or otherwise) that (x) would be
required to be disclosed by the Company under applicable securities laws at the
time this representation is made or deemed made that has not been publicly
disclosed at least 3 Trading Days prior to the date that this representation is
made, or (y) could reasonably be expected to result in a Material Adverse
Effect.

(ii)              The Company has not taken any steps to seek protection
pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, receivership, liquidation or winding up, nor does the Company
have any knowledge or reason to believe that any of its creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so. The Company is not, and after
giving effect to the transactions contemplated by the Transaction Documents to
occur at the Closing will not be, Insolvent (as defined below). “Insolvent”
means, (x) the present fair saleable value of the Company’s assets is less than
the amount required to pay the Company’s total indebtedness, (y) the Company is
unable to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured or (z) the Company
intends to incur or believes that it will incur debts that would be beyond its
ability to pay as such debts mature. The Company has not engaged in any business
or in any transaction, and is not about to engage in any business or in any
transaction, for which the Company’s remaining assets constitute unreasonably
small capital.

(j)                 Litigation. There is no action, suit, order, claim,
litigation, inquiry, notice of violation, arbitration, mediation, proceeding or
investigation pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) (i) that has had or would reasonably be expected to have a Material
Adverse Effect or (ii) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Units. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act. Neither the Company nor any of its Subsidiaries is
subject to any order, writ, judgment or decree of a court, arbitrator,
governmental or administrative agency or regulatory authority (federal, state,
county, local or foreign) that has had or would reasonably be expected to have a
Material Adverse Effect. Except as has not had and would not reasonably be
expected to have a Material Adverse Effect, there is no investigation or review
pending (or, to the knowledge of the Company, threatened) by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) with respect to the Company or any of
its Subsidiaries.

   

 



(k)               Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company, which could reasonably be expected to result in a Material Adverse
Effect.

(l)                 Compliance. Since inception, neither the Company nor any
Subsidiary: (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree or order of any court,
arbitrator or governmental body or (iii) is or has been in violation of any
statute, rule, ordinance or regulation of any governmental authority, including
without limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.

(m)             Title to Assets. The Company and the Subsidiaries have good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property,
do not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries, and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiaries which is material to the business of the Company
and Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.

(n)               Patents and Trademarks. The Company and the Subsidiaries have,
or have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights, and all
applications and registrations therefor, necessary or material to conduct their
respective businesses as now conducted and as presently proposed to be conducted
(collectively, the “Intellectual Property Rights”). None of, and neither the
Company nor any Subsidiary has received a notice (written or otherwise) that any
of, the Intellectual Property Rights has expired, terminated or been abandoned,
or is expected to expire or terminate or be abandoned, within three (3) years
from the date of this Agreement. Neither the Company nor any Subsidiary has
received a written notice of a claim alleging, and to the knowledge of the
Company the Intellectual Property Rights do not violate or infringe upon the
rights of any Person, except as disclosed in the SEC Reports. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties.

(o)               Material Contracts. For purposes of this Agreement, “Material
Contracts” means each outstanding contract or agreement to which the Company or
any of its Subsidiaries is a party, which is or would be required to be filed by
the Company as a “material contract” pursuant to Item 601(b)(4) or Item
601(b)(10) of Regulation S-K under the Securities Act. Except as has not had and
would not reasonably be expected to have a Material Adverse Effect, (i) each
Material Contract is in full force and effect (except for those contracts or
agreements that have expired in accordance with their terms), is a legal, valid
and binding agreement of the Company or such Subsidiary, as the case may be,
and, to the knowledge of the Company, of each other party thereto, enforceable
against the Company or such Subsidiary, as the case may be, and, to the
knowledge of the Company, against the other party or parties thereto, in each
case, in accordance with its terms, except (x) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (y) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (z) insofar as
indemnification and contribution provisions may be limited by applicable law,
(ii) each of the Company and its Subsidiaries has performed or is performing all
obligations required to be performed by it under the Material Contracts and is
not (with or without notice or lapse of time or both) in breach or default
thereunder, and has not knowingly waived or failed to enforce any rights or
benefits thereunder (other than in the ordinary course of business consistent
with past practice), and, (iii) to the knowledge of the Company, no other party
to any of the Material Contracts is (with or without notice or lapse of time or
both) in breach in any material respect or default thereunder.



   

 



(p)               Money Laundering.  To the knowledge of the Company, the
operations of the Company and its Subsidiaries are and have been conducted at
all times in compliance with applicable financial record-keeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, applicable money laundering statutes and applicable rules and
regulations thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any Subsidiary with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company or any Subsidiary, threatened, nor is there, to the knowledge of the
Company or any Subsidiary, any reasonable basis for any of the foregoing.

(q)               Transactions With Affiliates and Employees. Except as set
forth in the SEC Reports, none of the officers or directors of the Company or
any Subsidiary and, to the knowledge of the Company, none of the employees of
the Company is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, in each case in excess of $120,000 other
than for (i) payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of the Company in the ordinary
course of business and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.

(r)                Sarbanes-Oxley; Internal Accounting Controls. To the
knowledge of Company, the Company and the Subsidiaries are in material
compliance with any and all applicable requirements of the Sarbanes-Oxley Act of
2002 that are effective as of the date hereof, and any and all applicable rules
and regulations promulgated by the Commission thereunder that are effective as
of the date hereof and as of the Closing Date. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company and the Subsidiaries have established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and the Subsidiaries and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms. The Company’s certifying officers have
evaluated the effectiveness of the disclosure controls and procedures of the
Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.

   

 



(s)                Certain Fees. No brokerage or finder’s fees or commissions
are or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents. The
Purchaser shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by the Transaction Documents.

(t)                 Investment Company. The Company is not, and is not an
Affiliate of, and immediately after receipt of payment for the Units, will not
be or be an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. The Company shall conduct its
business in a manner so that it will not become an “investment company” subject
to registration under the Investment Company Act of 1940, as amended.

(u)               Listing and Maintenance Requirements. Except as set forth in
the SEC Reports, the Company has not, in the 12 months preceding the date
hereof, received notice from any Trading Market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market. The Company
is, and has no reason to believe that it will not in the foreseeable future
continue to be, in compliance with all such listing and maintenance
requirements.

(v)               No Integrated Offering. Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Section 3.2, neither the
Company, nor any of its Affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Units to be integrated with prior offerings by the Company
for purposes of any applicable shareholder approval provisions of any Trading
Market on which any of the securities of the Company are listed or designated in
such a manner as would require registration of the sale of the Units under the
Securities Act, or would violate the exemption from registration provided under
Section 4(a)(2) or Regulation D promulgated thereunder. Neither the Company nor
any person participating on the Company’s behalf in the transactions
contemplated hereby has conducted any “general solicitation” as such term is
defined in Regulation D, with respect to any of the Units being offered hereby.

(w)             Tax Status. Except for matters that would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary (i) has made or filed all United States
federal and state income and all foreign income and franchise tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations and (iii) has set aside on its books provision reasonably adequate
for the payment of all material taxes for periods subsequent to the periods to
which such returns, reports or declarations apply. There are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company or of any Subsidiary know of no
basis for any such claim.

(x)               Foreign Corrupt Practices. Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

   

 



(y)               Acknowledgment Regarding Purchasers’ Purchase of Units. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Units. The Company further
represents to each Purchaser that the Company’s decision to enter into this
Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

(z)               Application of Takeover Protections.  The Company and the
Board of Directors will have taken as of the Closing Date all necessary action,
if any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s certificate of
incorporation (or similar charter documents) or the laws of its state of
incorporation that is applicable to the Purchasers as a result of the Purchasers
and the Company fulfilling their obligations or exercising their rights under
the Transaction Documents, including without limitation as a result of the
Company’s issuance of the Units and the Purchasers’ ownership of the Units.

(aa)            Disclosure.  All of the disclosure in the SEC Reports, is true
and correct in all material respects and does not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that no Purchaser
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof.

(bb)              Acknowledgment Regarding Purchaser’s Trading Activity. 
Anything in this Agreement or elsewhere herein to the contrary notwithstanding,
it is understood and acknowledged by the Company that: (i) none of the
Purchasers has been asked by the Company to agree, nor has any Purchaser agreed,
to desist from purchasing or selling, long and/or short, securities of the
Company, or “derivative” securities based on securities issued by the Company or
to hold the Securities for any specified term, (ii) past or future open market
or other transactions by any Purchaser, specifically including, without
limitation, Short Sales or “derivative” transactions, before or after the
closing of this or future private placement transactions, may negatively impact
the market price of the Company’s publicly-traded securities, (iii) any
Purchaser, and counter-parties in “derivative” transactions to which any such
Purchaser is a party, directly or indirectly, may presently have a “short”
position in the Common Stock and (iv) each Purchaser shall not be deemed to have
any affiliation with or control over any arm’s length counter-party in any
“derivative” transaction.  The Company further understands and acknowledges that
(y) one or more Purchasers may engage in hedging activities in accordance with
all applicable laws at various times during the period that the Units are
outstanding, including, without limitation, during the periods that the value of
the Warrant Shares deliverable with respect to exercise of the Warrants are
being determined, and (z) such hedging activities (if any) could reduce the
value of the existing stockholders' equity interests in the Company at and after
the time that the hedging activities are being conducted.  The Company
acknowledges that such aforementioned hedging activities do not constitute a
breach of any of the Transaction Documents.

   

 



(cc)            Regulation M Compliance.  The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Units, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Units, or (iii) paid or agreed to pay to any
Person any compensation for soliciting another to purchase any other securities
of the Company.

(dd)           Stock Option Plans. No claim has been made that any stock option
granted under any stock option plan has been backdated. The Company has not
knowingly granted, and there is no and has been no Company policy or practice to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material non-public information regarding the Company or its Subsidiaries.

(ee)            Office of Foreign Assets Control.  Neither the Company nor any
Subsidiary  nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department.

(ff)              No Disqualification Events. With respect to the Units to be
offered and sold hereunder in reliance on Rule 506 under the Securities Act,
none of the Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
offering hereunder, any beneficial owner of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person” and, together, “Issuer Covered Persons”) is subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a “Disqualification Event”), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3). The Company has exercised reasonable
care to determine whether any Issuer Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e), and will furnish to the Purchasers
a copy of any disclosures provided thereunder.

3.2  Representations and Warranties of the Purchasers. Each Purchaser, for
itself, hereby represents and warrants as of the date hereof and as of the
Closing Date to the Company as follows (unless as of a specific date therein):

(a)               Organization; Authority. Such Purchaser, other than an
individual Purchaser, is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by this Agreement and the Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and performance by such Purchaser of the
transactions contemplated by this Agreement and the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. This
Agreement has been duly and validly executed and delivered by such Purchaser,
and is a valid and binding obligation of such Purchaser, enforceable against it
in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
Each Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

   

 



(b)               Purchaser Status. Such Purchaser is (and at the time such
Purchaser was offered the Units, it was) an “accredited investor” as defined in
Rule 501(a) under the Securities Act. Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.

(c)               Experience of such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Units, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Units and, at the present time,
is able to afford a complete loss of such investment.

(d)               Certain Transactions and Confidentiality. Other than
consummating the transactions contemplated hereunder, such Purchaser has not,
nor has any Person acting on behalf of or pursuant to any understanding with
such Purchaser, directly or indirectly executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing as of the time that such Purchaser first received a term sheet
(written or oral) as of the Company or any other Person representing the Company
setting forth the material terms of the transactions contemplated hereunder and
ending immediately prior to the execution hereof. Notwithstanding the foregoing,
in the case of a Purchaser that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Purchaser’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Units covered by this Agreement. Other than to other
Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.

(e)               Purchase Entirely for Own Account. The Units to be received by
such Purchaser hereunder will be acquired for such Purchaser’s own account, not
as nominee or agent, and not with a view to the resale or distribution of any
part thereof in violation of the Securities Act, and such Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same in violation of the Securities Act, without prejudice,
however, to such Purchaser’s right at all times to sell or otherwise dispose of
all or any part of such Units in compliance with applicable federal and state
securities laws. Nothing contained herein shall be deemed a representation or
warranty by such Purchaser to hold the Units for any period of time. Such
Purchaser is not a broker-dealer registered with the Commission under the
Exchange Act or an entity engaged in a business that would require it to be so
registered.

   

 



(f)                Restricted Securities. Each Purchaser understands that the
Units are characterized as “restricted securities” under the U.S. federal
securities laws since they are being acquired from the Company in a transaction
not involving a public offering and that under such laws and applicable
regulations such securities may be resold without registration under the
Securities Act only in certain limited circumstances.

(g)               Legends. Each Purchaser understands that, except as provided
below, any certificates evidencing the Units will bear the following or any
similar legend:

(i)       “The securities represented hereby may not be transferred unless (x)
such securities have been registered for sale pursuant to the Securities Act of
1933, as amended, (y) such securities may be sold pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, or (z) the Company has received an opinion
of counsel reasonably satisfactory to it that such transfer may lawfully be made
without registration under the Securities Act of 1933 or qualification under
applicable state securities laws.”

(ii) If required by the authorities of any state in connection with the issuance
of sale of the Units, the legend required by such state authority.

(h)               No General Solicitation. Each Purchaser acknowledges that such
Purchaser did not learn of the investment in the Units as a result of any public
advertising or general solicitation.

(i)                 Residence. The Purchaser is a resident of the state set
forth on the signature page of this Agreement.

(j)                 Public Filing Obligations. The Purchaser will undertake to
make all required regulatory filings, including those required by Section 16 of
the Exchange Act;

 

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

   

 



ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

4.1  Furnishing of Information; Public Information.

(a)               Until the earliest of the time that (i) no Purchaser owns any
Units, or (ii) the Warrants have expired, the Company covenants to maintain the
registration of the Common Stock under Section 12(b) or 12(g) of the Exchange
Act and to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act even if the Company is not
then subject to the reporting requirements of the Exchange Act.

(b)               At any time commencing on the Closing Date and ending at such
time that all of the Common Stock or Warrant Shares may be sold without
restriction or the requirement for the Company to be in compliance with Rule
144(c)(1) and otherwise without restriction or limitation pursuant to Rule 144,
if the Company shall fail for any reason to satisfy the current public
information requirement under Rule 144(c) (a “Public Information Failure”) then,
in addition to such Purchaser’s other available remedies, the Company shall pay
to a Purchaser, in cash, as partial liquidated damages and not as a penalty, by
reason of any such delay in or reduction of its ability to sell the Units, an
amount in cash equal to 1.0% of the aggregate Subscription Amount of Units of
Purchasers then held by such Purchaser on every thirtieth (30th) day (pro-rated
for periods totaling less than thirty days) thereafter until the earlier of (a)
the date such Public Information Failure is cured and (b) such time that such
public information is no longer required for the Purchasers to transfer the
shares of Common Stock underlying the Units or Warrant Shares pursuant to Rule
144 (but not more than 3.0% in the aggregate). The payments to which a Purchaser
shall be entitled pursuant to this Section 4.2(b) are referred to herein as
“Public Information Failure Payments.” Public Information Failure Payments shall
be paid on the earlier of (i) the last day of the calendar month during which
such Public Information Failure Payments are incurred and (ii) the third (3rd)
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured.

4.2  Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Units for purposes of the rules and regulations of any Trading Market such that
it would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.

4.3  Securities Laws Disclosure; Publicity.  The Company shall, by 9:00 a.m.
(New York City time) on the first (1st) Trading Day immediately following the
Closing Date, issue a press release disclosing the material terms of the
transactions contemplated hereby, and shall file a Current Report on Form 8-K
including the Transaction Documents as exhibits thereto within the time period
required by the Exchange Act. From and after the issuance of such press release
and Form 8-K, the Company represents to the Purchasers that it shall have
publicly disclosed all material, non-public information delivered to any of the
Purchasers by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents existing as of the Closing Date.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or Trading Market unless the name of such
Purchaser is already included in the body of the Transaction Documents, without
the prior written consent of such Purchaser, except: (a) as required by federal
securities law in connection with the filing of final Transaction Documents with
the Commission and (b) to the extent such disclosure is required by law or
Trading Market regulations).

4.4  Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Units under the Transaction Documents or
under any other agreement between the Company and the Purchasers.

   

 



4.5  Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf will, after the date hereof, provide any Purchaser or their respective
agents or counsel with any information that the Company believes constitutes
material non-public information, and such Purchaser agrees not to, and shall
direct its agents and counsel not to, after the date hereof request any material
non-public information from the Company or any Person acting on its behalf,
unless prior thereto such Purchaser shall have executed a written agreement with
the Company regarding the confidentiality and use of such information. The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.

4.6  Use of Proceeds. Except as set forth on Schedule 4.6 attached hereto, the
Company shall use the net proceeds from the sale of the Units hereunder for
working capital purposes and shall not use such proceeds for: (a) the redemption
of any Common Stock or Common Stock Equivalents, or (b) the settlement of any
outstanding litigation.

4.7  Indemnification of Purchasers. Subject to the provisions of this Section
4.7, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements (provided the defense of such matter and settlement
has been approved by the Company, which approval will not be unreasonably
withheld), court costs and reasonable attorneys’ fees of a single counsel for
representation of all of the Purchaser Parties collectively and costs of
investigation that any such Purchaser Party may suffer or incur as a result of
or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents or (b) any action instituted against the Purchaser Parties
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser Party, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser Party may have with any such
stockholder or any violations by such Purchaser Party of Securities Laws,
federal or state securities or any conduct by such Purchaser Party which
constitutes fraud, gross negligence, willful misconduct or malfeasance). If any
action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party. Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
Purchaser Party’s counsel, a material conflict on any material issue between the
position of the Company and the position of such Purchaser Party, in which case
the Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel for all Purchaser Parties. The Company will not
be liable to any Purchaser Party under this Agreement (iv) for any settlement by
a Purchaser Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld, conditioned or delayed; or (v) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents. The indemnification required by
this Section 4.7 shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as and when bills are received or
are incurred. The indemnity agreements contained herein shall be in addition to
any cause of action or similar right of any Purchaser Party against the Company
or others and any liabilities the Company may be subject to pursuant to law.



  

 

4.8  Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing or quotation (as the case may be) of the Common Stock on
the Trading Market on which it is currently listed or designated for quotation
(as the case may be), and concurrently with or prior to the Closing, the Company
shall apply to list or quote all of the shares of Common Stock and Warrant
Shares underlying the Units on such Trading Market and promptly, but in no event
later than the Closing Date, secure the listing or designation for quotation (as
the case may be) of all of the shares of Common Stock and Warrant Shares
underlying the Units on such Trading Market. The Company further agrees, if the
Company applies to have the Common Stock traded on any other Trading Market, it
will then include in such application all of the Common Stock and Warrant Shares
underlying the Units, and will take such other action as is necessary to cause
all of the Common Stock and Warrant Shares underlying the Units to be listed or
quoted on such other Trading Market as promptly as possible. The Company will
then take all action necessary to continue the listing and trading of its Common
Stock on a Trading Market and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the Trading
Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4.8.





4.9  Certain Transactions and Confidentiality. Each Purchaser covenants that
neither it nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short Sales
of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release as described in Section 4.3.  Each Purchaser, severally
and not jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company pursuant to the initial press release as described in Section 4.3, such
Purchaser will maintain the confidentiality of the existence and terms of this
transaction and the information included in the Disclosure Schedules. 
Notwithstanding the foregoing, and notwithstanding anything contained in this
Agreement to the contrary, the Company expressly acknowledges and agrees that
(i) no Purchaser makes any representation, warranty or covenant hereby that it
will not engage in effecting transactions in any securities of the Company after
the time that the transactions contemplated by this Agreement are first publicly
announced pursuant to the initial press release as described in Section 4.3,
(ii) no Purchaser shall be restricted or prohibited from effecting any
transactions in any securities of the Company in accordance with applicable
securities laws from and after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to the initial press
release as described in Section 4.3 and (iii) no Purchaser shall have any duty
of confidentiality to the Company or its Subsidiaries after the issuance of the
initial press release as described in Section 4.3.  Notwithstanding the
foregoing, in the case of a Purchaser that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Purchaser’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Purchaser’s assets, the covenant set forth above shall only apply with respect
to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Units covered by this Agreement.

   

 



4.10             Most Favored Nation. For as long as any Purchaser holds Units
or any portion thereof, subject to Section 4.20 below, and other than in
connection with (i) the issuance of shares of Common Stock or options to
purchase Common Stock issued to directors, officers, employees or consultants of
the Company pursuant to any Approved Stock Plan, provided that the exercise
price of any such options is not lowered after issuance by subsequent amendment
thereof, none of such options are amended subsequent to issuance to increase the
number of shares issuable thereunder and none of the terms or conditions of any
such options are subsequent to issuance otherwise materially changed in any
manner that adversely affects any of the Subscribers  and (ii) the issuance of
shares of Common Stock issued upon the conversion or exercise of Convertible
Securities or contractual agreements (other than options to purchase Common
Stock or other equity incentive awards issued pursuant to an Approved Stock Plan
that are covered by clause (i) above) issued prior to the date hereof, provided
that the conversion price of any such Convertible Securities (other than options
to purchase Common Stock issued pursuant to an Approved Stock Plan that are
covered by clause (i) above) is not lowered by subsequent amendment, none of
such Convertible Securities (other than standard options to purchase Common
Stock issued pursuant to an Approved Stock Plan that are covered by clause (i)
above) are subsequently amended to increase the number of shares issuable
thereunder and none of the terms or conditions of any such Convertible
Securities (other than options to purchase Common Stock issued pursuant to an
Approved Stock Plan that are covered by clause (i) above) are otherwise
materially changed in any manner that adversely affects any of the Subscribers;
collectively, the foregoing (i) through (ii) are “Excepted Issuances”), if at
any time the Company shall  issue any Common Stock or securities convertible
into or exercisable for shares of Common Stock (or modify any of the foregoing
which may be outstanding) to any person or entity at a price per share or
conversion or exercise price per share which shall be less than $0.20 per share,
being the per share price of the Units hereunder or as in effect at such time,
without consent of Subscribers holding at least 60% of the then outstanding
Units (the “Required Approval”) (the “Lower Price Issuance”) and other than with
regard to Excepted Issuances, then the Company shall issue the Subscriber such
number of additional Units to reflect such lower price for the Units such that
the Subscriber shall hold such number of Units, in total, had Subscriber paid a
per Share price equal to the Lower Price Issuance (with any fractional Units
rounded down to the nearest whole number).  Common Stock issued or issuable by
the Company for no consideration or for consideration that cannot be determined
at the time of issue will be deemed issuable or to have been issued for $0.001
per share of Common Stock.  Notwithstanding anything herein or in any other
agreement to the contrary, the Company shall only be required to make a single
adjustment with respect to any Lower Price Issuance, regardless of the existence
of multiple basis therefore.    For purposes of this Section 4.10, “Approved
Stock Plan” shall mean any employee benefit plan which has been approved by the
board of directors of the Company on or prior to the date hereof pursuant to
which shares of Common Stock and standard options to purchase Common Stock may
be issued to any employee, officer or director for services provided to the
Company.

   

 



4.11             Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission which may at any
time permit the sale of the Units to the public without registration, while a
public market exists for the shares of Common Stock and Warrant Shares
underlying the Units, the Company will use its commercially reasonable efforts
to:

(a)               make and keep public information available, as those terms are
understood and defined in Rule 144, at all times while Units are outstanding;
and

(b)               file with the Commission in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act (at any time it is subject to such reporting requirements).

4.12       Transfer or Resale. Each Purchaser understands that:

(i)       the sale or resale of all or any portion of the Units have not been
and is not being registered under the Securities Act or any applicable state
securities laws, and all or any portion of the Units may not be transferred
unless:

(A)       the Units (Common Stock and Warrant Shares), and are being registered
with the Commission in an S-1 Registration Statement within fourteen (14) days
of Closing pursuant to the Exchange Act;

(B)       the Purchaser shall have delivered to the Company, at the cost of the
Company, a customary opinion of counsel that shall be in form, substance and
scope reasonably acceptable to the Company, to the effect that the Units to be
sold or transferred may be sold or transferred pursuant to an exemption from
such registration;

(C)       the Units are sold or transferred to an “affiliate” (as defined in
Rule 144 promulgated under the Securities Act (or a successor rule) (“Rule
144”)) of the Purchaser who agrees to sell or otherwise transfer the Units only
in accordance with this Section and who is an Accredited Investor; or

(D) the Units are sold pursuant to Rule 144;

and, in each case, the Purchaser shall have delivered to the Company a customary
opinion of counsel, in form, substance and scope reasonably acceptable to the
Company. Notwithstanding the foregoing or anything else contained herein to the
contrary, the Units may be pledged as collateral in connection with a bona fide
margin account or other lending arrangement.

4.13       Transfer Agent Instructions If a Purchaser provides the Company with
a customary opinion of counsel, that shall be in form, substance and scope
reasonably acceptable to such counsel, to the effect that a public sale or
transfer of such Units may be made without registration under the Securities Act
and such sale or transfer is effected, the Company shall permit the transfer and
promptly instruct its transfer agent to issue one or more certificates, free
from restrictive legend (if permitted by law), in such name and in such
denominations as specified by such Purchaser. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Purchaser, by vitiating the intent and purpose of the transactions contemplated
hereby. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section may be inadequate and agrees, in
the event of a breach or threatened breach by the Company of the provisions of
this Section, that the Purchasers shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach and requiring
immediate transfer, without the necessity of showing economic loss and without
any bond or other security being required.

   

 



 

4.14       Form D; Blue Sky Filings.  The Company agrees to timely file a Form D
with respect to the Units as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Units for, sale to the Purchasers at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.

 

4.15       Reservation of Common Stock. As of the date hereof, the Company has
reserved for each Purchaser and the Company shall continue to reserve and keep
available at all times, free of preemptive rights, a sufficient number of shares
of Common Stock for each Purchaser for the purpose of enabling the Company to
issue the Units pursuant to this Agreement and Warrant Shares issuable upon
complete exercise of the Warrants (such amount being the “Required Minimum”).
If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date (an “Authorized Share Failure”), then the Board of Directors shall use
commercially reasonable efforts to amend the Company’s certificate of
incorporation to increase the number of authorized but unissued shares of Common
Stock to at least the Required Minimum at such time, as soon as possible and in
any event not later than the 60th day after such date. Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of an Authorized Share Failure, but in no event later than sixty
(60) days after the occurrence of such Authorized Share Failure, the Company
shall hold a meeting of its stockholders for the approval of an increase in the
number of authorized shares of Common Stock. In connection with such meeting,
the Company shall provide each stockholder with a proxy statement and shall use
its commercially reasonable efforts to solicit its stockholders' approval of
such increase in authorized shares of Common Stock and to cause its board of
directors to recommend to the stockholders that they approve such proposal.
Notwithstanding the foregoing, if any such time of an Authorized Share Failure,
the Company is able to obtain the written consent of a majority of the shares of
its issued and outstanding Common Stock to approve the increase in the number of
authorized shares of Common Stock without soliciting its stockholders, the
Company may satisfy this obligation by obtaining such consent and submitting for
filing with the SEC an Information Statement on Schedule 14C.

 

4.16       Reimbursement. If any Purchaser becomes involved in any capacity in
any Proceeding by or against any Person who is a stockholder of the Company
(except as a result of sales, pledges, margin sales and similar transactions by
such Purchaser to or with any current stockholder), solely as a result of such
Purchaser’s acquisition of the Units under this Agreement, the Company will
reimburse such Purchaser for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred. The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Purchasers who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Purchasers and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers and any such Affiliate and any
such Person. The Company also agrees that neither the Purchasers nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Units under this
Agreement.

 

4.17 Equal Treatment of Purchasers. No consideration (including any modification
of any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration is also offered to all of the Purchasers
that are parties to such Transaction Document. For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of securities underlying the Units or otherwise.

   

 



 

4.18        The Company shall consummate a Qualified Transaction no later than
September 30, 2018.

 

4.19       The Company shall file the Registration Statement within fourteen
(14) days of the Closing Date and cause such Registration Statement to be
declared effective within forty five (45) days of the Closing Date.

 

4.20       For the period beginning on the Closing Date and ending on such date
that the Registration Statement is declared effective by the Commission, the
Company shall not issue and Common Stock, Convertible Securities or any other
securities (including any securities that may be defined as an “Excepted
Issuance” in Section 4.10 above), without the written consent of a majority of
the Units then outstanding.

 

ARTICLE V.
MISCELLANEOUS

5.1  Termination.  This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before January
31, 2018 (the “Termination Date”).

5.2  Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Units to the Purchasers.

5.3  Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

5.4  Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile or electronic transmission at
the facsimile number or email address set forth on the signature pages attached
hereto prior to 5:30 p.m. (New York City time) on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number or via electronic transmission
at the email address set forth on the signature pages attached hereto on a day
that is not a Trading Day or later than 5:30 p.m. (New York City time) on any
Trading Day, (c) the second (2nd) Trading Day following the date of mailing, if
sent by U.S. nationally recognized overnight courier service or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as set forth on the signature pages
attached hereto.

5.5  Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers of the Units purchased
hereunder or, in the case of a waiver, by the party against whom enforcement of
any such waived provision is sought. No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

   

 



5.6  Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Units, provided that such
transferee agrees in writing to be bound, with respect to the transferred Units,
by the provisions of the Transaction Documents that apply to the “Purchaser.”

5.8  No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 5.7.

5.9  Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then, in addition to the obligations of the Company under Section
4.7, the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.

5.10             [intentionally omitted]

5.11             Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

   

 



5.12             Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable..

5.13             Replacement of Units. If any certificate or instrument
evidencing any Units is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Units.

5.14             Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

5.15             Payment Set Aside. To the extent that the Company makes a
payment or payments to any Purchaser pursuant to any Transaction Document or any
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

5.16             Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. It is expressly understood and agreed that each
provision contained in this Agreement and in each other Transaction Document is
between the Company and a Purchaser, solely, and not between the Company and the
Purchasers collectively and not between and among the Purchasers.

   

 



5.17             Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

5.18             Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

5.19             WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

MASSROOTS, INC.

 

Address for Notice:

 

1624 Market St, Ste 201

Denver, CO 80202

Attn: Isaac Dietrich, CEO

 

By:__________________________________________

Name: Isaac Dietrich

Title: CEO

With a copy to (which shall not constitute notice):

Fax:  

 

 

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 

[PURCHASER SIGNATURE PAGE TO MASSROOTS SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: _____________________

Signature of Authorized Signatory of Purchaser:
_________________________________

Name of Authorized Signatory: _________________

Title of Authorized Signatory: ___________________

Email Address of Authorized Signatory: ___________________________

Facsimile Number of Authorized Signatory: __________________________

Address and Contact Number for Notice of Purchaser:

 

 

 

 

 

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

 

 

 

Subscription Amount: $________________

 

Units: ___________________

 

EIN Number (if applicable): ___________________

 

Broker Name: _____________________

 

Institutional ID: __________________

 

DTC Participant Number: ____________

 

 



  

